DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because of the form and legal phraseology often used in patent claims, such as “comprise” (line 2 and line 3) should be avoided. (see MPEP section 608.01(b), form paragraph 6.16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al.  (US 2019/0018400) in view of Durkan et al. (US 2013/0174111 A1).
Regarding claims 1, McCann et al. disclose a manufacturing monitoring system (110) having a fault-prediction function, the system comprising: a number of sensors (120) operable to measure a manufacturing aspect and generate 

Durkan et al. teach updating the prediction model in response to the recorded feedback data (para. [0055]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Durkan et al. with the teaching of McCann et al. in order to provide update the prediction model.
Regarding claim 2, McCann et al. disclose the number of sensors comprises a plurality of sensors, and the sensor data comprises a plurality of sets of sensor data, wherein each of the plurality of sensors is operable to generate a set of sensor data (para. [0053]: The correlated sensor data is compared to a determined set of reference sensor data for the part being manufactured 576. The reference sensor data is correlated to the same geometry, on a layer-by-layer basis, as the measured sensor data). 
Regarding claim 3, McCann et al. disclose the plurality of sensors are operable to measure a plurality of manufacturing assets (para. [0037]). 
Regarding claim 4, McCann et al. disclose the human-machine interface is in wireless data communication with the processor (para. [0071]: The systems and 
Regarding claim 5, McCann et al. disclose the human-machine interface (275) comprises a smart phone or a tablet computing device (para. [0040]: The data host/server 270 performs various data storage and management functions. It is connected to a user interface device 275, such as, for example, a computer with a display and input devices). 
Regarding claim 6, McCann et al. disclose the human-machine interface (275) is operable to enable a user to navigate and inspect the stored sensor data, the feedback history, and a history of fault predictions (para. [0040]: The user interface device 275 provides various ways of displaying and analyzing the data from the data host/server 270, para. [0037]: A digital twin 160 may estimate a remaining useful life of a twinned physical system using sensors, communications, modeling, history, and computation. It may provide an answer in a time frame that is useful, i.e., meaningfully prior to a projected occurrence of a failure event or suboptimal operation). 

Regarding claims 8 and 13, McCann et al. disclose a non-transitory computer-readable medium and method comprising executable instructions stored thereon that when read by a processor cause the processor to monitor a manufacturing process, the monitoring comprising: directing a number of sensors (120) in data communication with the processor to measure at least one aspect of the manufacturing process and generate corresponding sensor data (para. [0035]); receiving the sensor data from the number of sensors (para. [0036]: a context mapping 150 of the sensor data 120 is performed which correlates the 
McCann et al. is silent on the teaching of updating the prediction model in response to the recorded feedback data. 
Durkan et al. teach updating the prediction model in response to the recorded feedback data (para. [0055]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Durkan et al. with the teaching of McCann et al. in order to provide update the prediction model.
Regarding claims 9, McCann et al. disclose wherein the fault prediction is generated in response to detection of a trend in both the sensor data and the feedback data (para. [009]: the digital twin models and analytics provide insights back to design and engineering to complete the physical-digital feedback loop, para. [0037]: A digital twin may estimate a remaining useful life of a twinned physical system using sensors, communications, modeling, history, and 
Regarding claim 10, McCann et al. disclose the fault prediction is generated in response to detection of a trend in the sensor data that is correlated to a trend in the feedback data (para. [009]: the digital twin models and analytics provide insights back to design and engineering to complete the physical-digital feedback loop, para. [0037]: A digital twin may estimate a remaining useful life of a twinned physical system using sensors, communications, modeling, history, and computation. It may provide an answer in a time frame that is useful, i.e., meaningfully prior to a projected occurrence of a failure event or suboptimal operation). 
Regarding claims 11 and 14, McCann et al. disclose the transmitting an indication of the fault prediction and the receiving feedback data each comprise utilizing a wireless data channel to communicate with the human-machine interface (para. [0071]: The systems and methods described herein may include using a "cloud" or remote or distributed computing resource or service. The cloud may be used to receive, relay, transmit, store, analyze, or otherwise process information for or about one or more industrial assets). 

Regarding claim 15, McCann et al. disclose transmitting to the human-machine interface the sensor data, feedback data, or a history of fault predictions in response to a command received in the feedback data (para. [0040]). 
Regarding claim 16, McCann et al. disclose the aspect of the manufacturing process comprises a condition of a manufacturing asset and a condition of an article of manufacture during a stage of the manufacturing process (para. [0037], [0070]). 
Regarding claim 17, McCann et al. disclose the aspect of the manufacturing process comprises a plurality of conditions of the manufacturing asset during a stage of the manufacturing process (para. [0037], [0070]). 
Regarding claim 18, McCann et al. disclose the aspect of the manufacturing process comprises a plurality of conditions of the article of manufacturing during a stage of the manufacturing process (para. [0037], [0070]). 
Regarding claim 19, McCann et al. disclose the aspect of the manufacturing process comprises a plurality of aspects, each aspect comprising a condition of a manufacturing asset or a condition of the article of manufacture during a stage of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN H LE/Primary Examiner, Art Unit 2862